Citation Nr: 1828606	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  10-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right elbow disability.  

4.  Entitlement to service connection for a left wrist disability.  

5.  Entitlement to service connection for a right wrist disability, claimed as carpal tunnel syndrome.

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to service connection for bilateral plantar fasciitis.  

8.  Entitlement to service connection for left lower extremity disability, manifested by swelling.  

9.  Entitlement to service connection for a right lower extremity disability, manifested by swelling and tingling.  

10.  Entitlement to service connection for a bilateral eye disability, claimed as corneal scars and glaucoma.

11. Entitlement to service connection for a bilateral hearing loss disability.  

12. Entitlement to service connection for tinnitus.  

13. Entitlement to service connection for allergic rhinitis.  

14. Entitlement to service connection for pulmonary emboli.  

15. Entitlement to service connection for incontinence.

16. Entitlement to service connection for a psychiatric disability.  

17. Entitlement to an increased rating for coronary artery disease, status post acute myocardial infarction, evaluated as 60 percent disabling effective May 31, 2017.  

18. Entitlement to an increased rating for coronary artery disease, status post-acute myocardial infarction, evaluated as 30 percent disabling from February 22, 2008 through May 30, 2017.  

19.  Entitlement to a rating in excess of 50 percent form migraine headaches.  

20. Entitlement to an increased rating for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling from April 2, 2012 through April 7, 2015.  
21. Entitlement to an increased rating for degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling effective April 8, 2015.  

22. Entitlement to a rating in excess of 10 percent for lumbar radiculopathy, left lower extremity.  

23. Entitlement to an initial compensable rating for folliculitis.  

24. Entitlement to special monthly compensation due to the need for the regular aid and attendance of another person or on the basis of being housebound.  

25. Entitlement to specially adapted housing.

26. Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to July 1994.  She had service in the United States Army Reserve from September 1994 to March 2013.  

This case was previously before the Board of Veterans' Appeals (Board) in November 2013, when it was remanded for further development.  Following the requested development, the Agency of Original Jurisdiction (AOJ) raised the Veteran's rating for migraine headaches from 30 percent to 50 percent, effective February 22, 2008.  The AOJ confirmed and continued the denial of service connection for a bilateral eye disability, including corneal scars and glaucoma.  Thereafter, the case was returned to the Board for further appellate action.

In January 2016, during the course of the appeal, the AOJ denied the Veteran's application to reopen a claim of service connection for pes planus.  The AOJ also denied service connection for the following:  a right elbow disability, a right hip disability, bilateral plantar fasciitis, a bilateral hearing loss disability, tinnitus, and hypertension.  The Veteran disagreed with those decisions, and perfected an appeal to the Board.  Accordingly, those issues will be considered below.  

In December 2016, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The following issues are addressed in the REMAND section at the end of the decision:  service connection for left and right wrist disabilities; left lower extremity disability, manifested by swelling; right lower extremity disability, manifested by tingling and swelling; allergic rhinitis; pulmonary emboli; and incontinence; as well as the issues of a rating in excess of 30 percent for coronary artery disease, status post-acute myocardial infarction for the period from February 22, 2008 through May 30, 2017; a rating in excess of 60 percent for coronary artery disease, effective May 31, 2017; specially adapted housing and special monthly compensation due to the need for the regular aid and attendance or another person or on the basis of being housebound.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 1995, the RO denied the Veteran's claim of entitlement to service connection for pes planus.

2.  Evidence associated with the record since the March 1995 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for pes planus. 

3.  In an unappealed rating decision, dated in January 2005, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

4.  Evidence associated with the record since the January 2005 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for pes planus. 

5.  A right elbow fracture was sustained in December 2000, several years after active duty, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

6.  The preponderance of the evidence is against a finding that the residuals of a right elbow fracture underwent an increase in pathology due to any event during ACDUTRA or INACDUTRA.  

7.  The presence of a chronic, identifiable right hip disability has not been established.  
8.  The presence of plantar fasciitis has not been established.  

9.  A small area of pannus in the left cornea is the result of an eye injury sustained on active duty.  

10. The presence of glaucoma has not been established.  

11. The presence of a bilateral hearing loss disability has not been established.  

12. The claimed tinnitus was first reported many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

13. A psychiatric disability, diagnosed as a depressive disorder and PTSD, was first manifested after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a subsequent period of ACDUTRA.  

14.  The Veteran's migraine headaches are manifested by very frequent, completely prostrating, prolonged attacks which are productive of severe economic inadaptability.  

15. From the time service connection became effective April 2, 2012 through April 7, 2015, the Veteran's degenerative disc disease of the lumbar spine was manifested primarily by complaints of pain, flexion to 90 degrees, a combined range of lumbar spine motion of 250 degrees, guarding or spasm of the lumbar spine, and an abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  

16. Since April 8, 2015, the Veteran's degenerative disc disease of the lumbar spine has been manifested primarily by complaints of pain, flexion to 5 degrees, a combined range of lumbar spine motion of 20 degrees, guarding or spasm of the lumbar spine, and an abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  

17.  From the time service connection became effective April 8, 2015 through June 28, 2016, the Veteran's lumbar radiculopathy, left lower extremity was productive of no more than moderate incomplete paralysis.  

18. Since June 28, 2016, the Veteran's lumbar radiculopathy, left lower extremity has been productive of less than mild incomplete paralysis.  

19.  Since service connection became effective March 13, 2012, the Veteran's folliculitis, which involves less than five percent of her entire body and none of her exposed areas, has required constant or near-constant use of topical corticosteroids which were not systemic or immunosuppressive in nature.  


CONCLUSIONS OF LAW

1.  The RO's March 1995 rating decision, which denied the Veteran's claim of entitlement to service connection for pes planus, is final.  38 U.S.C. § 7105 (1994); 38 C.F.R. § 20.1103 (1994).

2.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for pes planus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The RO's January 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for hypertension, is final.  38 U.S.C. § 7105 (2000); 38 C.F.R. § 20.1103 (2004).

4.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The residuals of a right elbow fracture are not the result of disease or injury incurred in or aggravated by active duty or any period of ACDUTRA, nor are they the result of any injury sustained during INACDUTRA.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).

6.  The claimed right hip disability not the result of disease or injury incurred in or aggravated by active duty or any period of ACDUTRA, nor is it the result of any injury sustained during INACDUTRA.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).

7.  The claimed bilateral plantar fasciitis is not the result of disease or injury incurred in or aggravated by active duty or any period of ACDUTRA, nor are they the result of any injury sustained during INACDUTRA.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).

8.  The small area of pannus on the Veteran's left cornea is the result of an injury sustained on active duty.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).  

9.  The claimed glaucoma is not the result of disease or injury incurred in or aggravated by active duty or any period of ACDUTRA, nor is it the result of any injury sustained during INACDUTRA.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).

10. The claimed hearing loss disability is not the result of disease or injury incurred in or aggravated by active duty or any period of ACDUTRA, nor is it the result of any injury sustained during INACDUTRA.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).
11.  The claimed tinnitus is not the result of disease or injury incurred in or aggravated by active duty or any period of ACDUTRA, nor is it the result of any injury sustained during INACDUTRA.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).

12.  Hypertension is not the result of disease or injury incurred in or aggravated by active duty or any period of ACDUTRA, nor is it the result of any injury sustained during INACDUTRA.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).

13.  A psychiatric disability is not the result of disease or injury incurred in or aggravated by active duty or any period of ACDUTRA, nor is it the result of any injury sustained during INACDUTRA.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).

14.  The Veteran's migraine headaches are manifested by very frequent, completely prostrating, prolonged attacks which are productive of severe economic inadaptability.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8100 (2017).

15.  From the time service connection became effective April 2, 2012 through April 7, 2015, the Veteran's degenerative disc disease of the lumbar spine did not meet or more nearly approximate the criteria for a rating in excess of 20 percent.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

16.  Since April 8, 2015, the criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

17.  From the time a separate rating became effective April 8, 2015 through June 28, 2016, the criteria for a rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity were not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8720 (2017).

18.  Since June 29, 2016, the criteria for a compensable rating for lumbar radiculopathy of the left lower extremity were not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8720 (2017).

19.  Since service connection became effective March 13, 2012, the criteria have not been met for a compensable rating for folliculitis.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of a claim, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

On several occasions, such as in April 2008 and January 2013, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete her claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of her claims; and therefore, the Board will proceed to the merits of the appeal.  


The Service Connection Claims

The Veteran seeks service connection for multiple disabilities.  In correspondence and during her December 2016 hearing, the Veteran contended that those disabilities had first been manifested in or as a result of service.  Therefore, she maintained that service connection was warranted.  However, with the exception of pannus of the left cornea, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The Veteran is competent to report her symptoms and what she experienced during and since her separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, she is competent to report when she began to have right elbow pain or difficulty hearing.  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing her right elbow disability or her hearing loss disability.  The question of an etiologic relationship between any of her current disabilities and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

Pes Planus  

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for pes planus.  That claim was initially denied by the RO in March 1995.  The evidence on file showed that the Veteran's pes planus had existed prior to service but had not been aggravated during her period of active duty.  

The Veteran was notified of that decision, as well as her appellate rights.  However, she did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 7104 (1994); 38 C.F.R. § 20.1103 (1994).  The Veteran now requests that the claim for service connection for pes planus be reopened.  
Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  The exception to this rule is 38 U.S.C. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510 (1992).  

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of her claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since March 1995 includes the treatment records from her lengthy period of Reserve service and extensive VA and private records reflecting her treatment since service.  Such evidence is new in the sense that it has not previously been before VA. However, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, it does not show that the preservice pes planus was aggravated by service.  For example, during a June 1999 Quadrennial examination for the Reserve, she denied that she had any foot trouble, and during a November 2004 and December 2009 examinations for retention in the Reserve, she denied that she had any foot trouble or any medical condition which would prevent her from being on her feet continuously for 4 hours.  Indeed, she reported that she could walk 5 miles in boots and with field gear and a ruck sack.  On examination in November 1994, her arches were normal.  In a November 2011, functional capacity certificate, the Veteran again denied any medical condition which would prevent her from being on her feet continuously for 4 hours.  Because the additional evidence negative for any evidence of aggravation of her pre-service pes planus, it is cumulative or redundant of the evidence on file in March 1995.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for pes planus.  Therefore, it is not new and material for the purpose of reopening the claim.

Hypertension 

The record also shows that in January 2005, the RO denied the Veteran's claim of service connection for hypertension.  The RO found no evidence that that condition had been incurred in or aggravated by service, nor did it find any evidence that hypertension was proximately due to or had been aggravated by the Veteran's service-connected migraine headaches.  As above, the Veteran did not appeal that decision, and it, too, became final.  38 U.S.C. § 7104 (2000); 38 C.F.R. § 20.1103 (2004).  

Evidence added to the record since the RO's January 2005 decision includes extensive records reflecting her treatment while a member of the Reserve, numerous records showing continuing post-service treatment for hypertension, and reports of multiple VA examinations.  While new, it does not relate to an unestablished fact necessary to substantiate the claim.  Rather, such evidence shows that the Veteran's hypertension began no earlier than 2002.  In addition, the opinion of an October 2015 examining VA physician does not show that hypertension had first been manifested in or aggravated by the Veteran's active service or during any period of ACDUTRA.  It is also negative for any finding that the Veteran's hypertension was caused or aggravated by any service-connected disability, including her coronary artery disease.  In October 2015, the examining VA physician noted that the Veteran's hypertension preceded her coronary artery disease and that there was no evidence of any increase in the pathology underlying hypertension which had increased as a result of the Veteran's coronary artery disease.  As such, the additional evidence is either cumulative or redundant of the evidence on file in January 1995.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  Therefore, it is sufficient to reopen the claim.

The Right Elbow 

A review of the record, such as those from Elizabethtown Orthopaedic Associates, shows that the Veteran fractured the radial head of her right elbow in a December 29, 2000 automobile accident.  There is no evidence that such accident occurred while she was on active duty or during a period of ACDUTRA or INACDUTRA.  On her November 2004 examination for retention in the Reserve, she did note that she had fractured her right elbow and that she had a mild defect in that she could not achieve full extension.  On her April 2016 notice of disagreement, the Veteran stated that she had aggravated her right elbow during service.  However, there is no evidence of such aggravation during any period of service in the Reserve, either on active duty, ACDUTRA, or INACDUTRA.  Moreover, she has not identified any incident or any outstanding record showing such aggravation.  Accordingly, she does not meet the criteria for service connection, and the appeal is denied.  

The Right Hip 

The Veteran's service medical records are negative for any complaints or clinical findings of a right hip disability of any kind.  During VA treatment in January 2016, the Veteran reported that she had lumbar spine pain which radiated to her right hip.  Again however, there were no findings of a chronic, identifiable right hip disability of any kind.  On her April 2016 notice of disagreement, the Veteran stated that she had aggravated her right hip during service.  However, there is no evidence of such aggravation during any period of service either on active duty, ACDUTRA, or INACDUTRA.  Moreover, she has not identified any incident or any outstanding record showing such aggravation.  Absent such findings, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a right hip disability is not warranted.  

The Plantar Fasciitis  

In her April 2016 Notice of Disagreement, the Veteran stated that she had plantar fasciitis as a result of physical training in service.  However, her service medical records from her period of active duty and from the Reserve, as well as her post-service medical records are negative for any complaints or clinical findings of plantar fasciitis.  Absent any findings of plantar fasciitis in service or currently, she does not meet the criteria for service connection.  

The Eyes including Corneal Scars and Glaucoma

The report of the Veteran's November 1986 service entrance examination and her service treatment records from her period of active duty are negative for any complaints or clinical findings of glaucoma or corneal scars.  During her July 1994 service separation examination, she reported that she had been treated for a severe eye infection in Germany and that she had scars in her right eye.  

During a December 1994 VA eye examination, it was noted that the Veteran wore contact lenses and did not have any complaints at the time of the examination.  She did report a history of scar tissue in her left eye secondary to some non-specific infection.  On examination, there was a trace of injection of the conjunctivae and pannus with a neovascularization plaque in the left eye.  There was also white without fundus in the left eye.  In addition, the examiner found the Veteran to be a glaucoma suspect.  

In July 1995, the Veteran was treated for keratoconjunctivitis in her left eye while she was a dependent in Germany.  At that time, there was no evidence that she was serving on active duty or during a period of ACDUTRA.  The following November, she reported that she had been treated for an eye infection in Germany in 1991 and, subsequently, at Fort Knox, Kentucky.  During the November 1995 examination, she had a residual corneal scar with epithelial pannus.  The infection was found to be resolved, and she did not require treatment.  

During a VA eye examination in May 1996, the Veteran reported that while in Germany, she retained something in her eye resulting in scar tissue.  She noted no other ocular problems.  Following the examination, the diagnoses were primary open-angle glaucoma versus low tension glaucoma and an inferior nasal pannus, left eye.

In February 1997, the Veteran was re-examined by VA.  There was a tiny scar on the left cornea and a choroid retinal scar in the inferior peripheral retina.  Possible open-angle low-tension glaucoma was also noted.  The examiner stated that the Veteran needed follow-up eye treatment.

At a VA examination in November 2004, the Veteran reported that in service in 1991, she had been hit in the right eye with a duffel bag, that she required an eye patch, and that it took six months to get better.  On examination, there was a small area of pannus in the left cornea, inferiorly, and it was noted that she had multiple risks for glaucoma.  

The evidence shows that since her release from active duty, she has been followed by VA for suspected glaucoma.  However, that diagnosis was never established, and in March 2014, she was again examined by VA to determine the nature and etiology of any eye disability found to be present.  She stated that in Germany in approximately 1991, she had been hit in the face with mail when she was working in the mailroom.  Statements from former fellow service members tend to substantiate that accident.  She states the left eyelid was swollen, and she was examined and followed by a local eye doctor for approximately 6 months. The eye was treated with eye drops and gel for several days following the injury. The examiner noted that the details of the injury were unknown. There are no records on file pertaining to the reported injury; and, therefore, the examiner stated that she was unable to comment on the exact injury and treatment. 

During the examination, the examiner stated that there were a few very small whitish sub-epithelial deposits in the infero-nasal cornea of the left eye.  She stated that they could or could not be part of the healing of the 1991 eye injury and that it was unknown if the cornea of the left eye had been injured in the incident reported by the Veteran.  However, given the former fellow service members substantiation of the injury in service and the continuity of a small area of pannus in the left cornea, the Board finds a reasonable basis for direct service connection for that disorder.  At the very least, there is an approximate balance of evidence both for and against the claim and, there, all reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a small area of pannus in the left cornea is warranted.

As to glaucoma, that diagnosis has never been established.  Despite multiple risk factors, the most recent VA examiner found the suspicion for glaucoma to be normal for the Veteran's eye physiology rather than a chronic, identifiable pathologic process.  She noted that had glaucoma been present since the Veteran left service in 1994, she would have sustained significant changes to the optic nerve.  However, she stated that findings creating the suspicion for glaucoma, such as the cup-to-disc ratio, had remained the same since 1994.  Therefore, she concluded that glaucoma was not present.  Absent the requisite diagnosis, the Veteran does not meet the criteria for service connection for glaucoma.  Accordingly, service connection for that disorder is not warranted; and to that extent, the appeal is denied.  
The Hearing Loss Disability  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.303(d); Heuer v. Brown, 7 Vet. App. 379 (1995).

The report of the Veteran's November 1986 service entrance examination and the Veteran's service treatment records are negative for complaints or clinical findings of a hearing loss disability.  Indeed, during audiometric testing in November 1985, the Veteran did not demonstrate any pure tone thresholds above 15 decibels at any of the applicable frequencies.  Similarly, audiometric testing during the Veteran's July 1994 service separation examination and during a June 1999 retention examination for the Reserve did not show pure tone thresholds above 20 decibels at any of the applicable frequencies.  Although that was 5 decibels more than at entry, the July 1994 audiologist noted no significant threshold shift between the time of the Veteran's service entrance examination and her service separation examination.  The Veteran's post-service treatment records are also negative for evidence of a hearing loss disability for VA purposes.  Absent evidence of a chronic, identifiable hearing loss disability in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted.  


Tinnitus 

The Veteran's service treatment records and the reports of her service entrance and separation examinations are negative for complaints or clinical findings of tinnitus.  She did not report tinnitus until her VA treatment in February 2017.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence on file of a nexus between the claimed tinnitus and service.  Absent evidence of tinnitus in service or a nexus between the Veteran's current complaints of tinnitus and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for tinnitus is not warranted.  

The Psychiatric Disability 

As to the claim for service connection for a psychiatric disorder, the Board notes that the report of the Veteran's service entrance examination and her service treatment records are negative for any complaints or clinical findings of a psychiatric disability of any kind.  The Veteran did complain of depression or excessive worry during her November 1994 service separation examination, and it was noted that she had been seen by social services for those complaints.  During her November 1994 service separation examination, however, her psychiatric processes were normal.  Examinations for the Reserve in June 1999 and November 2004 were similarly normal.  

During an August 2012 VA psychiatric examination, the Veteran was found to have recurrent major depressive disorder.  Following the examination, the examiner opined that the Veteran's depressive symptoms were unrelated to the depressed mood reported during her 1994 service separation examination.  The examiner noted that the Veteran had clearly described her depressive symptoms as related to the car accident in 2000.  The examiner also noted that since the Veteran's separation from active duty, she had remained on Reserve status and that her depressive symptoms had not originated during her years of service.  

The Board also notes that records, such as the reports of consultations with the VA Psychiatric Service in August 2014 and January 2016, show that in addition to a depressive disorder, the Veteran has a diagnosis of posttraumatic stress disorder (PTSD) resulting from the 2000 car accident.  

Despite the findings of a current psychiatric disability, the Veteran has not presented any competent evidence to refute the August 2012 VA opinion; and there is no evidence on file to suggest that the Veteran was on ACDUTRA or INACDUTRA at the time of her 2000 car accident.  Therefore, the Board finds that the preponderance of the evidence is against a finding that her psychiatric disability, primarily diagnosed as a depressive disorder and PTSD, is the result of any incident in service.  

Absent evidence of a chronic, identifiable psychiatric disorder in service or of a nexus between the Veteran's current psychiatric disorder and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a psychiatric disorder is not warranted.  

The Increased Rating Claims

The Veteran also seeks increased ratings for multiple disabilities for which service connection has already been established.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Migraine Headaches 

The Veteran's migraine headaches are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  That is the highest schedular rating for migraine headaches.  That rating became effective February 2, 2008, the date of the receipt of her claim.  Therefore, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension service for consideration of an extraschedular rating.  However, the Board notes that the manifestations of the Veteran's migraine headaches are fully contemplated by the rating schedule.  There is no evidence that her migraine headaches are so exceptional or unusual as to render application of the rating schedule impractical.  Indeed, there is no evidence of marked interference with employment or frequent periods of hospitalization on file, nor has the Veteran identified any outstanding evidence in this regard.  Thus, the Board finds no evidence warranting referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
The Lumbar Spine 

The Veteran's degenerative disc disease of the lumbar spine is rated in accordance with the following general rating formula under 38 C.F.R. § 4.71, Diagnostic Code 5237:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 20 percent rating is warranted when Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).
For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

For the period from the time service connection became effective April 2, 2012 through April 7, 2015, the Veteran's service-connected lumbar spine disability was manifested, primarily by complaints of pain.  In March 2015, she was treated by the VA Physical Therapy Service for a one week history of low back pain radiating to her left lower extremity.  Generally, however, her records for the period from April 2, 2012 through April 7, 2015 were negative for any complaints or clinical findings pertaining to her low back disability

In September 2012, the Veteran was examined by VA to determine the severity of her lumbar spine disability.  She reported flare-ups of low back pain which precluded prolonged standing, walking, or sitting without back support.  She stated that she could no bend over very far or very quickly.  

On examination, the Veteran did not have ankylosis, deformity, redness, or heat associated with her lumbar spine.  She demonstrated the following range of lumbar spine motion:  Flexion to 90 degrees and extension to 30 degrees, neither accompanied by any objective evidence of pain; right lateral flexion to 25 degrees with objective evidence of pain at the endpoint; left lateral flexion to 30 degrees with no objective evidence of pain; right rotation to 30 degrees with objective evidence of pain at the end point; and left rotation to 45 degrees without objective evidence of pain.  Repetitive testing produced no additional functional loss or limitation of motion.  In addition, there was no lumbar tenderness to palpation.  

On further examination, the strength in the Veteran's hips was full at 5/5, bilaterally.  The strength in her knees, ankles, and feet was 4/5, and there was no evidence of atrophy.  The Veteran's reflexes in the lower extremities and her sensation were normal.  Straight leg raising was negative, bilaterally, with no radiculopathy or other neurologic abnormalities.  There was no evidence of intervertebral disc syndrome, and the Veteran demonstrated a normal gait without the use of assistive devices.  However, the Veteran did demonstrate guarding or spasm of the lumbar spine, as well as an abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  In addition, the examiner stated that the Veteran's low back disability would preclude prolonged standing or sitting without back support, prolonged walking, bending over very far or very quickly, and heavy lifting.  On balance, such findings met or more nearly approximated the schedular criteria for the 20 percent rating assigned for the period from April 2, 2012 through April 7, 2015.  Accordingly, that rating is confirmed and continued.  

During her VA examination on April 8, 2015, the Veteran reported increasing low back pain and stiffness and tingling and numbness radiating down her left leg.  She stated that it interfered with her sleep and that she used a heating pad on her car seat for traveling to work.  She also stated that she had a special desk chair to relieve back pain. 

On examination, her range of low back motion was limited:  Flexion to 5 degrees with objective evidence of pain at that point; extension to 5 degrees with objective evidence of pain at that point; right lateral flexion to 10 degrees with pain at 5 degrees; left lateral flexion to 5 degrees with pain at 5 degrees.  She did not perform lateral rotation to either side due to pain and stiffness.  Repetitive testing limited her right lateral flexion to 5 degrees, but all other repetitive testing produced the same range of motion.  On repetitive testing, the Veteran demonstrated pain on motion; incoordination; impaired ability to execute skilled movements smoothly; and interference with sitting, standing and /or weight-bearing.  She also demonstrated instability of station and disturbance of locomotion but did not use any assistive devices for support.  In addition, the Veteran continued to demonstrate guarding or spasm of the lumbar spine, as well as an abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  Straight leg raising also produced radiculopathy to the left lower extremity.  However, her strength was at least 4/5 in her lower extremities, without evidence of muscle atrophy, impaired reflexes, or abnormal sensation; and there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

Given the additional limitation of lumbar spine motion and continued muscle spasm and abnormal spinal contour, the Veteran met or more nearly approximated the criteria for a 40 percent rating under the General Rating Formula.  However, in the absence of unfavorable ankylosis of the lumbar spine, there was no schedular basis for a higher rating.  Accordingly, the 40 percent rating which became effective April 8, 2015 is confirmed and continued.  

Lumbar Radiculopathy, Left Lower Extremity  

The Veteran's lumbar radiculopathy of the left lower extremity is rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8720.  Under that code, a 10 percent rating is warranted for mild, incomplete paralysis of the sciatic nerve; and a 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve 

During an April 8, 2015 VA examination of the Veteran's lumbar spine, the Veteran complained of constant pain, tingling, and numbness from her lumbar spine down her left lower extremity.  The Veteran demonstrated some strength in the left lower extremity against active resistance, and there was no evidence of atrophy of the associated muscles.  In addition, there were no findings of diminished reflexes or sensation in the left lower extremity, and she did not require any assistive devices for locomotion due to radiculopathy.  The VA examiner quantified the Veteran's left lower extremity radiculopathy as moderate in degree.  Such findings were consistent with the schedular criteria for the initial 20 percent rating then in effect.  

On June 29, 2016, the Veteran's was reexamined by VA, in part to determine the extent of her left lower extremity radiculopathy.  Again, sensory testing of the left lower leg was normal, as were the Veteran's deep tendon reflexes.  There was no sign of motor loss of left lower leg and the straight leg raising test was negative for radiculopathy.  Absent any findings of radiculopathy, the Veteran no longer met the criteria for a compensable rating, and the rating was reduced accordingly.  38 C.F.R. § 4.30 (2017).  

The Veteran contends that proper procedure was not followed with respect to the reduction from 20 percent to noncompensable.  She maintains that she was required to receive notice that a reduction was being proposed and that she should have been afforded an opportunity to rebut the proposed reduction.  38 C.F.R. § 3.105(e) (2017).  However, the regulation cited by the Veteran applies to instances in which there a reduction or discontinuance of compensation benefits currently being made (emphasis added).  In this case, however, no compensation benefits had yet been made.  The reduction was performed in conjunction with an initial grant of service connection.  As noted above, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson.  Accordingly, the Board finds that the proper procedure was followed.

Folliculitis  

There is no diagnostic code specifically applicable to rating folliculitis.  Therefore, it is rated by analogy to dermatitis or eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  A noncompensable rating is warranted for eczema when less than 5 percent of the entire body or less than 50 percent of exposed areas are affected, and; no more than topical therapy was required during the previous 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the previous 12-month period.  

Also potentially applicable in rating the Veteran's eczema are the diagnostic codes applicable to rating scars, depending upon the predominant disability.  38 CFR 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.) and 20 percent for area or areas exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Since service connection became effective March 13, 2012, the Veteran's folliculitis has been confined to a small, non-exposed area.  For example, during a May 2012 VA examination, it was noted that the Veteran's folliculitis consisted of about 6 old hyper-pigmented thin papules, measuring 4 to 6 mm in diameter on the Veteran's right upper thigh.  That was noted to be less than one percent of her non-exposed body surface area.  Although she required the constant or near-constant use of topical steroids, there were no findings that they were systemic or immunosuppressive in nature.  Indeed, she did not demonstrate any systemic manifestations, such as fever, weight loss, or hypoproteinemia, due to skin disease.  Moreover, there was no evidence of any debilitating or non-debilitating episodes of skin disease during the previous 12 months.  The examiner stated that the Veteran's folliculitis had not been adequately treated.  However, the examiner found that it did not impact the Veteran's ability to work.  

During VA examinations in December 2012, April 2015, and September 2017, it was noted that the Veteran's folliculitis of the right groin covered less than five percent of her entire body and none of her exposed areas.  During the April 2015 examination, it was further noted that for the previous twelve months, it had required the constant or near-constant use of topical corticosteroids.  However, none of the noted examinations found that the Veteran's medication was systemic or immunosuppressive in nature.  Moreover, there were no findings that the folliculitis had any impact on her ability to work.  

Given the nature and limited extent of the area covered, the lack of systemic or immunosuppressive medication, and lack of impact on the Veteran's ability to work, the Board finds that the criteria for an initial compensable rating have not been met.  Accordingly, that rating is confirmed and continued, and the appeal is denied.  

ORDER

New and material evidence not having been received, the request to reopen a claim of service connection for pes planus is denied.  

New and material evidence not having been received, the request to reopen a claim of service connection for hypertension is denied.  

Service connection for a right elbow disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for an area of pannus on the left eye is granted.  

Service connection for glaucoma is denied.  

Service connection for bilateral plantar fasciitis is denied.  

Service connection for a bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.  

Service connection for a psychiatric disability is denied.  

A rating in excess of 50 percent for migraine headaches is denied.  

For the period from April 2, 2012 through April 7, 2015, a rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.  

Since April 8, 2015, a rating in excess of 40 percent degenerative disc disease of the lumbar spine is denied.  
14. Entitlement to a rating in excess of 10 percent for lumbar radiculopathy, left lower extremity.  

An initial compensable rating for folliculitis is denied.  


REMAND

The report of the Veteran's service entrance examination shows that she reported an asthma attack at age 11.  During service in April 1994, she was given a permanent profile due to asthma with exercise and pollen triggers.  During her July 1994 service separation examination, the Veteran reported a history of asthma and shortness of breath, and it was noted that she had asthma with exercise and pollen triggers.  

More recent records, such as VA treatment reports dated from April 2012 through August 2017 show a history of allergic rhinitis.  

To date, the Veteran has not had a VA examination to determine the nature and etiology of her allergic rhinitis.  

In July 2016, the AOJ denied the Veteran's claim of entitlement to service connection for a clothing allowance.  

In October 2017, the AOJ denied service connection for the following:  left and right wrist disabilities; left lower extremity disability, manifested by swelling; right lower extremity disability, manifested by tingling and swelling; pulmonary emboli; and incontinence.  The AOJ also denied a rating in excess of 30 percent for coronary artery disease, status post-acute myocardial infarction for the period from February 22, 2008 through May 30, 2017 and a rating in excess of 60 percent, effective May 31, 2017.  In addition, the AOJ denied the Veteran's claims of entitlement to specially adapted housing and for special monthly compensation due to the need for the regular aid and attendance or another person or on the basis of being housebound.  

The Veteran submitted a timely notice of disagreement with respect to all of the foregoing decisions; however, VA has not yet issued a Statement of the Case with respect to those claims.  38 C.F.R. § 20.200, 20.201 (2017); Manlincon v. West, 12 Vet. App. 238 (1999).  .  

In light of the foregoing, additional development of the record is warranted.  Accordingly, the case is REMANDED for the following action: 

1.  Issue an SOC concerning the following claims:  

a) Service connection for left and right wrist disabilities; 

b) Service connection for left lower extremity disability, manifested by swelling; 

c) Service connection for right lower extremity disability, manifested by tingling and swelling; 

d) Service connection for pulmonary emboli; 

e) Service connection for incontinence; 


f) A rating in excess of 30 percent for coronary artery disease, status post-acute myocardial infarction for the period from February 22, 2008 through May 30, 2017; 

g) A rating in excess of 60 percent, effective May 31, 2017; 

h) Entitlement to specially adapted housing; 

i) Entitlement to special monthly compensation due to the need for the regular aid and attendance or another person or on the basis of being housebound

j) Entitlement to a clothing allowance.  

If, and only if, the Veteran completes her appeal by filing a timely substantive appeal on any or all of the aforementioned issues should this claim be returned to the Board.  

2.  Schedule the Veteran for an examination to determine the etiology of any allergic rhinitis found to be present.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If allergic rhinitis is identified, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that it is the result of service.  

If the examiner finds that the Veteran's allergic rhinitis existed prior to service, he or she must render an opinion as to whether it was aggravated by service.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

The examiner must state HOW AND WHY he or she reached the opinion(s) they did.  If the examiner is unable to reach an opinion without resorting to speculation, he or she must state why that is so.  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims file.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims file.  

The Veteran is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

3.  When the actions requested in part 2 have been completed, undertake any other indicated development. Then readjudicate the issue of entitlement to service connection for allergic rhinitis.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


